 In the MatterOfHUENEMEWHARF & WAREHOUSECOMPANYandAGRICULTURAL & CITRUSWORKERSLOCAL 22342, A. F. L.'CaseNo. R--134f-Decided November. 27, 19410Jurisdiction.warehousing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union and request that certification be obtained ; electionnecessary.-Unit Appropriate for CollectiveBargaining:all employees engaged in ware-housing operations including the cleaning, sacking, and shipping of beans, butexcluding supervisory, clerical, and office employees and plant watchmen.Durley and Downes,byMr. W. Mark Durley,of Oxnard, Calif., forthe Company.Mr. A. H. Petersen,for the Union.Mr. Eugene Purver,of counsel,to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 7, 1940, Agricultural & Citrus Workers Union, Local22342, A. F. of L., herein called the Union, filed with the RegionalDirector for the Twenty-first Region (Los Angeles, California) a-petition alleging that a question affecting. commerce had arisen con-cerning the representation of employees of Hueneme Wharf & Ware-house Company, Port Hueneme, California, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 26, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-'tions Board Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andprovide for an appropriate hearing upon due notice.On October 29, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice, a hearing was held on November 6, 1940, atLos Angeles, California, before David Sokol, the Trial Examiner28 N. L. R. B., No. 21.136 HUENEME WHARF, & - WAREHOUSE COMPANY137duly designated by the Board.The Company. was represented bycounsel; the Union by its duly authorized representative; all partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.During, the course of the hearing theTrial Examiner made several rulings on motions.The Board- hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHueneme Wharf & Warehouse Company is a California corporationhaving its office and place of business at Port Hueneme, California,where it is engaged in receiving, storing, cleaning, and shipping beansbelonging to its customers.The beans thus handled by the Companyannually are valued at approximately $600,000.During 1939, 95 percent of the beans handled by the Company were shipped by it to pointsoutside the State of California.H. THE ORGANIZATION INVOLVEDAgricultural & Citrus Workers Union, Local 22342, A. F. of L., isa labor organization affiliated with the American Federation of Labor,admitting to membership all employees of the Company, excludingthe foreman, the office force, and the watchman.III. THE QUESTION CONCERNING REPRESENTATIONBy letter dated September 23, 1940, the Union requested the Com-pany to meet' with it "to discuss problems of mutual interest."The_Company, however, refused to recognize the Union in the absence ofBoard certification of it as the exclusive representative of the Com--pany's employees.,At the hearing a report prepared by the Regional Director wasintroduced in evidence showing that the Union represents a substan-tial number of the employees in the unit found in SectionV, infra,to be appropriate for the purposes of ,collective bargaining.,,We find that a question has arisen concerning the representation ofemployees of the Company.1The Statement of the Regional Director concerning Claims of Authorization for thePurpose of Representation shows that the Union submitted to the Regional Directorundated petitions,signed by 41 persons,designating the Union as their bargaining agent,and 5 membership application cards, 3 of -which were undated and 2 of which weredated in July and August 1940. The Regional Director reported that 40 of the 46signatures thus presented to. him appear to be genuine,original signatures of personswhose names were on the Company's pay roll of October 15, 1940. On that date, therewere approximately 68 employees in the appropriate unit.--- 138DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. .V. THE APPROPRIATE UNITThe Company and the Union agreed at the hearing that the unitappropriate for the purposes of collective bargaining consists of allemployees of the Company engaged in warehousing operations includ-ing the cleaning, sacking, and shipping of beans, but excluding allsupervisory, clerical, and office employees. It appears that there is apart-time watchman whom the Company and the Union also desireto exclude from the unit.We see no reason for departing from theagreed unit.We find that all employees of the Company engaged in warehousingoperations including the cleaning, sacking, and shipping of beans, butexcluding supervisory, clerical, and office employees and plant watch-men, constitute a unit appropriate for the purposes of collective bar-gaining and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.-VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The Company's business is seasonal in nature, employment rangingfrom 22 or even fever employees in slack seasons to 68 or more in peakseasons.At the time of the hearing the business of the Company wasin a slack season. It had been at a peak on October 15, 1940.At thehearing the union representative stated that such a peak would prob-ably again be reached at the end of November or the beginning ofDecember.The Union desires that the employees on 'the Company'spay roll at that time should be those eligible to vote in the election.The Company does not object to this.We shall accordingly directthat the election be held not earlier than December 9, 1940, and thatthe employees within the appropriate unit whose names appear uponthe pay roll of the Company for the last week in November or the firstweek in December, whichever contains the greater number of employ- HUENEME WHARF&WAREHOUSE COMPANY139ees, excluding any who will'since have quit or been discharged forcause, shall be those eligible to vote.Upon the basis of the above findings of fact and the entire recordin the case,the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hueneme Wharf & Warehouse Company,Port Hueneme, California,within the meaning of Section 9 (c) andSection 2(6) and(7) of the Act. -2.All employees of the Company engaged in warehousing operationsincluding the cleaning,sacking, and shipping of beans, but excludingsupervisory,clerical,and office employees and plant watchmen, con-stitute a unit appropriate for the purposes of collective bargaining,within themeaning of Section9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor Relations Act,49 Stat. 449,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collectivebargainingwith Hueneme Wharf & Warehouse Company, Port Hueneme, Cali-fornia, an election by secret ballot shall be conducted as soon as possibleafter December 9,1940, but not later thanthirty (30) days from thedate of this Direction,under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations,among all the employeesof Hueneme Wharf & Warehouse Company engaged in warehousingoperations,including the cleaning,sacking, and shipping of beans,whose names appear upon the pay roll of the Company for the lastweek in November or the first week in December 1940, whichever con-tains the greater number of employees, but excluding supervisory,clerical,and office employees, plant watchmen, and any who will sincehave quit or been discharged for cause,to determine whether or/ not,they desire to be represented by Agricultural & Citrus Workers Union,Local 22342, A. F. of L., for the purposes of collective bargaining.CHAIRMANHARRYA. MILL Is took no part in the consideration of theabove Decision and Direction of Election. 140DECISIONSOF NATIONAL LABOR 'RELATIONS BOARD[SAME TITLE]CERTIFICATION. OF REPRESENTATIVES:January 2, 1941On November 27, 1940, the National Labor Relations Board issueditsDecisionand Direction of Election in the above-entitled proceed-ings.Pursuant to the Direction of Election, an election by secretballot was conducted on December 16, 1940, under the direction andsupervision of the Regional Director for the Twenty-first Region (LosAngeles, California).On December 17, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties his Election Report.No objections to theconduct of the ballot or the Election Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Totalon Eligibility List-------------------------------------36Total Ballots Cast------------------------------------------34Total Ballots Challenged------------------------------------0Total Blank Ballots-----------------------------------------0TotalVoidBallots------------------------------------------0Total Ballots Not Counted----------------------------------0Total votesfor Agricultural and Citrus Workers Union, Local22342, A. F. L--------------------------------------------26Total votes against Agricultural and Citrus Workers Union,Local22342, A. F.L----------------------------------------8By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthat Agricultural & Citrus Workers Union,Local 22342, A. F. of L., has been designated and selected by a majorityof the employees of Hueneme Wharf '& Warehouse Company, PortHueneme, California, engaged in warehousing operations, includingthe cleaning, sacking, and shipping of beans, but excluding supervisory,clerical, and office'employees and plant watchmen, as their representa-,tive \for the purposes of collective bargaining,' and that, pursuant tothe provisionsof 9 (a)of the National Labor Relations Act, -Agricul-tural & Citrus Workers Union, Local 22342, A. F. L., is the exclusiverepresentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages; hours of employment, andother conditions of employment.28 N. L. R. B., No. 21a.